The trial court properly exercised its discretion in granting plaintiff’s motion to mark the case off the calendar (CPLR 3401) in consideration of plaintiff’s need to subpoena a witness, and of in limine exclusion of the testimony of plaintiff’s expert (cf., Scarburgh Co. v American Mfrs. Mut. Ins. Co., 65 AD2d 694; Keane v Ranbar Packing, 121 AD2d 601). Any prejudice caused defendants was remedied by the imposition of $2,500 in costs to be paid to each. The subsequent grant of a 30-day extension to pay these costs was proper given the overriding policy of allowing cases to be decided on their merits. Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.